Citation Nr: 1609628	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967 with combat service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing is of record. 

In March 2012 and December 2014, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  A preexisting bilateral ear hearing loss disability was noted on the Veteran's examination for entrance into service and the competent evidence establishes an increase in severity during active duty service.

2.  The Veteran's tinnitus had its onset during active duty service due to combat noise exposure.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was aggravated by active duty service.  38 U.S.C.A. §§ 101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

2.  Tinnitus was incurred due to active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.103, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

B.  Legal Criteria and Analysis

The Veteran contends that he incurred chronic bilateral hearing loss and tinnitus due to noise exposure during active duty service.  Specifically, he states that he was exposed to loud noise while participating in combat during service in the Republic of Vietnam.  At a hearing before the Board in October 2011, the Veteran testified that he was in close proximity to mortar, rocket, artillery, and heavy arms fire during numerous firefights with the enemy.  The Veteran recalled that, on one occasion, a 105mm Howitzer fired when he was standing near it and his ears were damaged.  His ears bled following the injury and he experienced decreased hearing and ringing in his head that has continued and gradually worsened to the present day.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Turning first to the claimed hearing loss, the Board finds that the record establishes the presence of a current disability for VA purposes in accordance with 38 C.F.R. § 3.385.  A bilateral sensorineural hearing loss disability was demonstrated upon audiograms performed during VA audiological examinations in April 2009 and May 2012, as well as upon private examination in October 2011.  A hearing loss disability was also shown at audiograms performed at the Iowa City VA Medical Center (VAMC).  A hearing loss disability is therefore established.  

The Veteran entered active duty service in November 1965 and the examination for induction specifically notes the presence of a preexisting bilateral hearing defect.  The November 1965 induction audiogram, along with the January 1965 pre-induction audiogram, demonstrates a hearing loss for VA purposes in both ears with puretone thresholds, in decibels, as follows:  




HERTZ 



500
1000
2000
3000
4000
RIGHT
25 (40)
-5 (5)
-5 (5)
X
15 (20)
LEFT
15 (30)
0 (10)
5 (15)
X
35 (40)

"Defective hearing" was listed as a defect or diagnosis.  The Veteran was assigned an H-2 profile but was found qualified for military service.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute (ISO-ANSI). In order to facilitate data comparison for VA purposes, ASA standards noted in service treatment records dated prior to November 1, 1967 must be converted to ISO-ANSI standards.  In light of the date of the induction examination, the Board has converted the results above and the ISO-ANSI conversions are provided in parentheses.  Based on these conversions, the record shows the Veteran had pre-existing bilateral hearing loss by VA standards at the time of his induction into service with a pure tone threshold of 40 decibels at 500 Hertz (Hz) in the right ear and at 4000 Hz in the left ear.

The Board must now determine whether the Veteran's preexisting bilateral hearing loss disability was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

After review of the entire record, the Board finds that the Veteran's hearing loss disability was aggravated by active duty service.  The Veteran's DD-214 shows that he served as an Infantry Operations and Intelligence Specialist, was present in Vietnam, and was awarded the Combat Infantryman's Badge.  In view of this information, the Board finds that the Veteran participated in combat with the enemy and incurred acoustic trauma of the type described by the Veteran during the October 2011 hearing.  The Veteran testified in October 2011 that his hearing loss began during service due to multiple instances of acoustic trauma.  He also described a traumatic loss of hearing following the incident when a Howitzer artillery gun was fired while he was standing nearby.  The Veteran has credibly reported an increase in hearing loss during service, and while there is no post-service documentation of hearing loss until decades after service when the Veteran began treatment at the Iowa City VAMC, his credible lay statements provide evidence in favor of aggravation of a pre-existing hearing loss disability. 

The Board observes that service records do not document an increase in the Veteran's hearing loss during active duty; rather, they indicate that his hearing improved during service.  The September 1967 separation examination does not show that the Veteran complained of any hearing problems and does not document a hearing loss disability.  The separation audiogram showed hearing as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
5 (15)
X
15 (20)
LEFT
15 (30)
10 (20) 
10 (20)
X
15 (20)

These findings do not establish a hearing loss disability for VA purposes.  The Veteran's normal hearing levels at the time of his separation from service are difficult to reconcile with his 1965 induction audiogram results which clearly demonstrate a bilateral hearing loss disability when converted to ISO-ANSI standards.  The Board observes that the Veteran's pre-service hearing loss disability was documented twice on audiograms performed in January 1965 and November 1965 in conjunction with his enlistment into military service.  The September 1967 separation audiogram does not contain any indication on its face that it is not an accurate depiction of the Veteran's hearing, but the Board observes that it is inconsistent with the previous hearing tests and the Veteran's own lay statements.  In light of the inconsistency in the service records and the Veteran's competent and credible lay statements reporting a traumatic loss of hearing during service that has continued to the present day, the Board will resolve any doubt in his favor and find that his pre-existing bilateral hearing loss disability increased in severity during service and was aggravated therein.  Service connection for bilateral hearing loss is therefore warranted. 

The Board must now determine whether service connection is warranted for the Veteran's claimed tinnitus.  The Veteran has testified that he currently experiences ringing in his ears.  Board Hearing Tr. at 6.  He is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.

Tinnitus did not exist prior to service and the Veteran testified at the October 2011 hearing that he experienced the onset of tinnitus due to acoustic trauma during his military service in Vietnam.  As discussed above, the Board has determined that the Veteran served in Vietnam and participated in combat with the enemy.  Exposure to the types of noises described by the Veteran is consistent with the circumstances, conditions, or hardships of his combat service, and the evidence establishes the presence of an in-service injury, i.e., acoustic trauma.  38 U.S.C.A. § 1154(b). 

The combat presumption contained within 38 U.S.C.A. § 1154(b) not only applies to a combat injury, but also to the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, as the Veteran has reported the onset of tinnitus during active duty, 38 U.S.C.A. § 1154(b) also applies to his contentions regarding the onset of the chronic disability during service.  See id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran has reported the onset of tinnitus during service.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  The Board also finds that the Veteran's statements are credible.  Although the record contains VA medical opinions weighing against service connection for tinnitus, these opinions place importance on the absence of evidence in the service records regarding the traumatic incident and ongoing tinnitus during service.  The purpose of the combat presumption is to provide combat veterans a relaxed method of establishing the occurrence of an event in situations where documentation of that event is unlikely.  Therefore, a negative opinion based in part on a conclusion that there's a lack of contemporaneous evidence cannot constitute clear and convincing evidence against a finding that tinnitus was incurred during active duty.  Thus, the combat presumption of 1154(b) is not rebutted, and service connection is warranted as the claimed tinnitus had its onset during a period of active duty service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


